Citation Nr: 0918565	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  08-16 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to 
December 1944.  He died in December 2007 at age 87.  The 
appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO 
in St. Petersburg, Florida, which denied service connection 
for cause of death.

Subsequent to the issuance of the November 2008 supplemental 
statement of the case (SOC), the appellant submitted 
additional evidence which was not considered by the RO.  The 
appellant, through her representative, has waived RO 
consideration of that evidence in a February 2009 submission.  
The Board may consider the appeal.  38 C.F.R. § 20.1304 
(2008).

In February 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died in December 2007 as the result of acute 
cerebrovascular accident (right) due to ischemic heart 
disease and acute respiratory failure.  

2.  At the time of the Veteran's death, service connection 
was in effect for amputation of the second right toe with 
loss of metatarsal head due to gunshot wound, through and 
through gunshot wound of the right thigh with repair of the 
femoral artery, degenerative disc disease of the lumbar 
spine, and degenerative joint disease of the right hip.  

3. No service-connected disability, to include any medication 
used to treat a service-connected disability, has been shown 
to be the principal or contributory cause of the Veteran's 
death. 

4. The competent medical evidence of record does not show 
that the Veteran's cause of death or contributory cause of 
death is etiologically related to service.


CONCLUSION OF LAW

The Veteran's cause of death was not incurred or aggravated 
in active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the appellant's claim, a 
letter dated in April 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the appellant of 
the information necessary to substantiate the claim, and of 
her and VA's respective obligations for obtaining specified 
different types of evidence.  The appellant was informed of 
the specific types of evidence she could submit, which would 
be pertinent to her claim, and advised to send any medical 
reports that she had.  She was also told that it was still 
her responsibility to support the claim with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

The Board notes that the RO provided an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition in the 
April 2007 VCAA notice letter.  Indeed, the appellant was 
informed that VA needed medical evidence showing that the 
Veteran died from a service-connected injury or disease.  The 
letter specified that there must be medical evidence showing 
that the Veteran's service-connected conditions caused or 
contributed to his death.  Thus, notice with respect to the 
second element was satisfied by the April 2007 letter.  

In regard to the third element, the Board notes that the 
April 2007 letter advised the appellant that VA needed 
medical evidence showing a reasonable probability that the 
condition that contributed to the Veteran's death was caused 
by an injury or disease that began during service.  
Specifically, the evidence needed to show that the condition 
causing the Veteran's death had its onset in service or was 
permanently aggravated by the military service.  The 
appellant was informed that this evidence should include 
treatment records showing when the Veteran was first treated 
for this condition either during or after service.  The Board 
finds that the April 2007 letter satisfied the third element 
of notice required for a DIC claim.  

However, the appellant is not shown to have been provided 
with adequate notice with respect to the first element 
delineated above in any VCAA correspondence issued during the 
course of this appeal.  Nonetheless, the absence of notice 
with respect to this element is harmless error in this case.  
In this regard, the Board notes that the RO listed in the 
June 2007 rating decision and the June 2008 statement of the 
case (SOC) the disabilities for which the Veteran had been 
service-connected during his lifetime, indicating that there 
was no medical evidence to support a link between his 
service-connected conditions and his causes of death.  In 
September 2007, the appellant filed a notice of disagreement 
(NOD) stating that the Veteran had been service-connected for 
degenerative joint disease of the right hip and degenerative 
disc disease of the lumbar spine, and that he had been 
prescribed Prednisone for these conditions.  She indicated 
that this medication had been found to cause atrial 
fibrillation and argued that the Veteran had died of a stroke 
due to this medication.  In a July 2008 VA Form 9, the 
appellant again stated that the Veteran had been service-
connected for arthritis and been prescribed Prednisone, and 
contended that this medication caused atrial fibrillation, 
which in turn caused an acute cerebrovascular accident, 
ischemic heart disease and acute respiratory failure.  The 
appellant also submitted a medical statement from D.C. Das, 
M.D. and articles from the Internet about corticosteroids and 
atrial fibrillation.  Additionally, the appellant testified 
at a February 2009 Travel Board hearing, during which her 
contentions pertaining to DIC benefits were advanced.  Thus, 
in light of the written statements submitted by the appellant 
during the course of this appeal in response to RO 
correspondence, and her testimony at the February 2009 
hearing, the appellant can be reasonably expected to have 
actual knowledge of the conditions for which the Veteran was 
service-connected at the time of his death.  Furthermore, the 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim during the 
course of this appeal, to include testifying at a Travel 
Board hearing, such that the essential fairness of the 
adjudication was not affected by a lack of notice with 
respect to the first element.  Based on the foregoing reasons 
and the particular facts presented in this case, the Board 
finds that a remand to the RO for further notice with respect 
to the appellant's claim would only serve to delay 
adjudication of the claim unnecessarily.

The Board further notes that the RO provided the appellant 
with a copy of the June 2007 rating decision, the June 2008 
SOC, and the November 2008 SSOC, which included a discussion 
of the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claims file was forwarded to a VA examiner for a medical 
opinion in March 2008 to determine whether the Veteran's 
cause of death can be attributed to service.  Further opinion 
is not needed on this claim because, at a minimum, there is 
no persuasive and competent evidence that the claimed 
condition may be associated with the Veteran's military 
service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Cause of Death

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.5(a), 3.312 (2008).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for 
establishing service connection).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which the veteran had established service 
connection at the time of death or for which the veteran was 
otherwise entitled to receive service connection.  See Hupp, 
21 Vet. App. 342.  To show a disability for which the veteran 
was entitled to receive service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The State of Florida Office of Vital Statistics Certificate 
of Death reports that the Veteran died in December 2007, at 
age 87, and that the immediate cause of death was acute 
cerebrovascular accident (right) due to ischemic heart 
disease and acute respiratory failure.  No other significant 
conditions contributing to death were listed, and no autopsy 
was performed.  

At the time of his death, the Veteran was service-connected 
for amputation of the second right toe with loss of 
metatarsal head due to gunshot wound, through and through 
gunshot wound of the right thigh with repair of the femoral 
artery, degenerative disc disease of the lumbar spine, and 
degenerative joint disease of the right hip.  The appellant 
contends that his death was the result of the 
corticosteroids, namely Prednisone, he had taken for his 
service-connected lumbar spine and right hip arthritis.  

The claims file was forwarded to a VA examiner for a medical 
opinion in March 2008.  The Board finds the medical report to 
be comprehensive and sufficient in addressing the matter of 
whether the Veteran' death was the result of his prescribed 
medication.  In this regard, it is noted that the examiner 
reviewed the Veteran's claims file prior to rendering his 
opinion.  The examiner did not find any evidence linking the 
Veteran's death to the medication Prednisone, noting that the 
causes of his death were very common causes in elderly 
individuals.  He explained that Prednisone had not been 
scientifically shown to cause stroke or atrial fibrillation 
by any valid study.  Although there had been a few case 
reports that attempted to conclude that there may be a 
relationship between steroids in a high dose and atrial 
fibrillation or stroke, this had most definitely not been 
shown to be true risk through scientific study.  The examiner 
therefore opined that the Veteran's death was not caused by 
or a result of the prescribed Prednisone.  

The appellant has submitted medical statements from D.C. Das, 
M.D. and K.A. Bandealy, M.D.  In a June 2008 statement, Dr. 
Das stated that literature had shown that a high dose of 
corticosteroids for a long period of time could increase the 
risk of atrial fibrillation.  Dr. Das stated that the 
appellant was concerned that the Veteran had been on a high 
dose of steroids for over 30 to 40 years and wondered if 
atrial fibrillation and, subsequently, cerebrovascular 
accident, had any relation to his death.  Although Dr. Das 
provided a copy of the articles suggesting a link between 
corticosteroids and atrial fibrillation, he did not indicate 
that there was in fact a connection between the Veteran's 
death and Prednisone.  The Board has considered the internet 
articles provided by Dr. Das, as well as other articles that 
have been associated with the claims file and notes that 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the Board finds the internet 
articles to be so general and inconclusive in nature as to 
not constitute competent, probative evidence establishing a 
medical link between corticosteroids and atrial fibrillation.  
In particular, the most compelling of such articles, 
Corticosteroids and the Risk of Atrial Fibrillation, from the 
Archives of Internal Medicine specifically states that the 
association between high-dose corticosteroid therapy and the 
development of atrial fibrillation is mainly based on case 
reports.  This is consistent with the VA examiner's opinion 
that a relationship between steroids and atrial fibrillation 
or stroke had not been scientifically shown to be a true 
risk.  

An August 2008 statement from Dr. Bandealy indicates that 
Veteran used to be under his care for rheumatoid arthritis.  
Dr. Bandealy opined in this letter that the Veteran's 
degenerative arthritis of the lumbar spine was not connected 
to his rheumatoid arthritis.  He did not, however, mention 
anything about the medication used to treat the degenerative 
arthritis or his cause of death.  

Taking into account all of the relevant evidence of record, 
the Board finds that service connection for the cause of the 
Veteran's death is not warranted.  The most probative medical 
evidence regarding etiology is the March 2008 VA medical 
report which gives the opinion that the Veteran's death was 
not caused by or the result of Prednisone and explains that 
this medication had not been scientifically shown to cause 
stroke or atrial fibrillation by any valid study.  The Board 
notes that this medical report is thorough and supported by 
the evidence of record, and is consistent with the internet 
articles provided by the appellant or Dr. Das.  The VA 
opinion in this case is, therefore, adequate upon which to 
base a decision.

The Board is mindful of the appellant's assertions that the 
Veteran's high-dose treatment of Prednisone over an extended 
period of time contributed to his death.  The appellant can 
attest to factual matters of which she has first-hand 
knowledge; for example, she is competent to report what she 
experienced or observed.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, she is not a medical 
professional, and therefore her beliefs and statements about 
medical issues do not constitute competent evidence on 
matters of medical etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The Board finds that the preponderance of the evidence is 
against the appellant's claim that the medication used to 
treat the Veteran's service-connected disabilities caused or 
contributed to his death.  

Finally, the Board notes that the appellant has submitted an 
internet article, which suggests that traumatic leg amputees 
are at an increased risk for cardiovascular diseases.  This 
article, however, is too general, speculative and 
inconclusive in nature to constitute competent, probative 
evidence establishing a link between the Veteran's death and 
his service-connected amputation of the second right toe.  
See, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 
463; Libertine, 9 Vet. App. at 523.  There is no other 
evidence of record that indicates that the Veteran's heart 
disease was a result of his amputated second right toe.  

In light of the foregoing, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.  Although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


